Exhibit 10.5

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of the 1st day of
January, 2006, between COMCAST CORPORATION, a Pennsylvania corporation (together
with its subsidiaries, the “Company”), and ARTHUR R. BLOCK (“Employee”).

BACKGROUND

Employee desires to have Employee’s employment relationship with the Company be
governed by the terms and conditions of this Agreement, which include material
benefits favorable to Employee. In return for such favorable benefits, Employee
is agreeing to the terms and conditions contained in this Agreement, which
include material obligations on Employee.

AGREEMENT

Intending to be legally bound, the Company and Employee agree as follows:

 

  1. Position and Duties; Company Property.

(a) Employee shall continue to serve and the Company shall continue to employ
Employee in the position set forth on Schedule 1. The position and duties of
Employee from time to time hereunder will be those assigned by the Company
commensurate with Employee’s education, skills and experience.

(b) Employee shall work full-time and devote Employee’s reasonable best efforts
to the business of the Company in a manner which will further the interests of
the Company. Without the prior written consent of the Company, Employee shall
not, directly or indirectly, work for or on behalf of any person or business,
other than the Company. Nothing herein shall restrict Employee from engaging in
non-compensatory civic and charitable activities with the consent of the
Company, which consent shall not be unreasonably withheld or delayed.

(c) Employee shall comply with all policies of the Company applicable to
Employee, including the Employee Handbook and the Code of Ethics and Business
Conduct.

(d) The Company shall own, and be entitled to receive all of the results and
proceeds of, items produced or created by Employee (including, without
limitation, inventions, patents, copyrights, trademarks, literary material and
any other intellectual property) that: (i) relate to the Company’s businesses,
if produced or created during the Term (whether during or after working hours);
or (ii) relate to any business, if produced or created during working hours or
using the Company’s information, materials or facilities. Employee will, at the
request of the Company, execute such instruments as the Company may from time to
time reasonably deem necessary or desirable to evidence, establish, maintain,
protect, enforce and defend its title in and right to any such items.

2. Term. The term of this Agreement (the “Term”) shall be from the date
first-above written (the “Commencement Date”) through the first to occur of:
(i) the date Employee’s employment is terminated in accordance with Paragraph 6;
or (ii) December 31, 2009.



--------------------------------------------------------------------------------

Notwithstanding the end of the Term, the Company’s obligation to make any
payments expressly set forth herein as to be made after the Term, and the
covenants of Employee contained in Paragraph 9, shall be enforceable after the
end of the Term.

3. Compensation.

(a) Base Salary. Employee’s base salary from the Commencement Date through
December 31, 2006 shall be at the annual rate set forth on Schedule 1 (“Base
Salary”). Base Salary, less normal deductions, shall be paid to Employee in
accordance with the Company’s payroll practices in effect from time to time.
Base Salary shall be increased for each subsequent calendar year (or portion
thereof) in the Term as set forth on Schedule 1.

(b) Stock Option/Restricted Stock Grants.

(i) As soon as practicable after the date hereof, Employee shall receive a grant
of:

(A) A non-qualified stock option under a Company Stock Option Plan to purchase
the number of shares of the Company’s Class A Common Stock set forth on Schedule
1. The exercise price of such options shall be the closing price of the Class A
Common Stock on the date of grant. Such options shall have a term of ten
(10) years and shall vest and become exercisable as set forth on Schedule 1.

(B) Restricted stock units under a Company Restricted Stock Plan for the number
of shares of the Company’s Class A Common Stock set forth on Schedule 1. Such
units shall vest as set forth on Schedule 1.

(ii) Commencing in 2006, Employee shall be entitled to participate in any annual
(or other) broad-based grant programs under the Company’s Stock Option Plans
and/or Restricted Stock Plans (or any successor long-term compensation plans) on
the same basis as is applicable to other employees at Employee’s level, taking
into account Employee’s position, duties and performance.

(c) Cash Bonuses.

(i) Employee shall be entitled to participate in the Company’s cash bonus plans
as set forth on Schedule 1 through December 31, 2006. Employee’s participation
in the plans will be pursuant to the terms and conditions of the plans. The
performance standards applicable to such cash bonuses will be the same as those
applicable to other employees at Employee’s level, taking into account
Employee’s position and duties.

(ii) Employee shall be entitled to continued participation in the Company’s cash
bonus plans (or any successor performance-based incentive compensation plans)
with respect to each subsequent calendar year (or portion thereof) in the Term
on the same basis as is applicable to other employees at Employee’s level,
taking into account Employee’s

 

2



--------------------------------------------------------------------------------

position and duties, provided that in no event will the aggregate bonus
potential thereunder be less than the sum of the two percentages in item 6,
Schedule 1 of Base Salary assuming full achievement of performance targets.

(d) Withholding. All compensation under this Agreement is subject to applicable
tax withholding requirements.

4. Other Benefits. Employee shall be entitled to continue to receive and
participate in the Company’s other employee benefit plans and programs
(including group insurance programs, vacation benefits and applicable directors
and officers liability insurance and indemnification and advancement of expenses
provisions relating to claims made by third parties against Employee in
Employee’s role as an employee, officer or director of the Company), on the same
terms (including cost) as are made available to other employees at Employee’s
level, in accordance with the terms of such plans and programs. Nothing in this
Agreement shall limit the Company’s right to modify or discontinue any plans or
programs at any time, provided no such action may adversely affect any vested
rights of Employee thereunder. The provisions of this Paragraph 4 shall not
apply to compensation and benefit plans and programs specifically addressed in
this Agreement, in which case the applicable terms of this Agreement shall
apply.

5. Business Expenses. The Company shall pay or reimburse Employee for reasonable
travel, lodging, meals, entertainment and other reasonable expenses incurred by
Employee in connection with the performance of Employee’s duties hereunder, upon
receipt of vouchers therefor submitted to the Company on a timely basis and in
accordance with the Company’s practices in effect from time to time.

6. Termination. Employee’s employment, and the Company’s obligations under this
Agreement (excluding any obligations the Company may have under Paragraph 7, any
other obligations expressly set forth herein as surviving termination of
employment, and any obligations with respect to any vested rights of Employee
under any benefit plans or programs), shall or may be terminated, in the
circumstances set forth below.

(a) Death. Employee’s employment shall terminate automatically in the event of
Employee’s death.

(b) Disability. The Company may terminate Employee’s employment in accordance
with the provisions of applicable law, in the event Employee becomes
substantially unable to perform Employee’s duties hereunder due to partial or
total disability or incapacity resulting from a mental or physical illness,
injury or other health-related cause (“Disability”) for a period of nine
(9) consecutive months or for a cumulative period of fifty-two (52) weeks.

(c) Discharge With Cause by the Company or Termination by Employee Without Good
Reason.

(i) The Company may terminate Employee’s employment as a result of any of the
following acts of Employee (“Discharge With Cause”): fraud; misappropriation;

 

3



--------------------------------------------------------------------------------

embezzlement; gross negligence in the performance of duties; self-dealing;
dishonesty; misrepresentation; conviction of a felony; material violation of any
Company policy; material violation of the Company’s Code of Ethics and Business
Conduct; or material breach of any provision of this Agreement (which, as to the
last three items, if capable of being cured, shall remain uncured following
thirty (30) days after written notice thereof).

(ii) Employee may terminate Employee’s employment at any time without Good
Reason (as defined in subparagraph (d)(ii) below) (“Without Good Reason”).

(d) Discharge Without Cause by the Company or Termination by Employee With Good
Reason.

(i) The Company may terminate Employee’s employment at any time other than on
account of a Discharge With Cause (“Discharge Without Cause”).

(ii) Employee may terminate this Agreement as a result of any of the following
acts of the Company (“With Good Reason”), provided Employee has provided Company
written notice thereof within sixty (60) days of the occurrence thereof:
assignment to Employee of any position or duties inconsistent in any material
respect with Employee’s education, skills and experience or any other action by
the Company that results in a substantial diminution in Employee’s position or
duties; or material breach of any provision of this Agreement (which, as to
either such items, if capable of being cured, shall remain uncured following
thirty (30) days after written notice thereof) (“Good Reason”).

7. Payments and Other Entitlements As a Result of Termination. Employee’s sole
entitlements as a result of a termination under Paragraph 6 shall be as set
forth below.

(a) Death or Disability. Upon termination due to death or Disability, Employee
(or Employee’s estate, as applicable) will be entitled to payment of Employee’s
then-current Base Salary for a period of three (3) months following the date of
termination, amounts accrued or payable under any benefit plans and programs
(payable at such times as is provided therein), any accrued but unused vacation
time, amounts payable on account of any unreimbursed business expenses, and an
amount on account of the current year’s cash bonus program grants (pro-rated
through the date of termination, and assuming full achievement of performance
targets).

(b) Discharge With Cause by the Company or Termination by Employee Without Good
Reason. If Employee is Discharged With Cause or Employee terminates Without Good
Reason, Employee will be entitled only to payment of amounts accrued or payable
under any benefit plans and programs (payable at such times as is provided
therein), any accrued but unused vacation time, and amounts payable on account
of any unreimbursed business expenses.

(c) Discharge Without Cause by the Company or Termination by Employee With Good
Reason. If Employee is Discharged Without Cause or Employee terminates With Good
Reason:

 

4



--------------------------------------------------------------------------------

(i) Employee shall continue to receive: (A) Employee’s then-current Base Salary;
and (B) “health and welfare” benefit plans and programs (to the extent permitted
under such plans and programs and at a cost to the Company not in excess of that
for an “active” employee; and at the same cost to Employee as is paid by other
employees at Employee’s level); in each case for the period of time set forth on
Schedule 1 from the date of termination; in exchange for Employee’s entering
into an agreement containing a release by Employee of the Company with respect
to all matters relating to Employee’s employment (other than with respect to
those items referred to in the following sentence and rights under this
Agreement), and such other terms as Company customarily requires of terminated
employees receiving salary continuation payments. Employee shall also receive
amounts accrued or payable under any benefit plans and programs (payable at such
times as provided therein), any accrued but unused vacation time, and amounts
payable on account of any unreimbursed business expenses.

(ii) Employee shall have no obligation to obtain employment during the period in
which Employee receives salary continuation payments under this subparagraph
(c). However, the Company’s obligation to continue “health and welfare” benefit
plans and programs shall cease upon Employee’s eligibility for similar benefits
from a subsequent employer.

(iii) Employee shall be entitled to receive payment on account of cash bonus
program grants payable through the date of termination and thereafter through
the period of time set forth on Schedule 1 from the date of termination, as if
there had been no termination (assuming full achievement of performance targets,
and prorated for the period from the beginning of the calendar year following
the year in which employment terminated through the end of such period of time).

(iv) Employee’s Restricted Stock Plan grants and stock options shall continue to
vest during the period of time set forth on Schedule 1 form the date of
termination, as if there had been no termination.

(d) “COBRA” Rights. Nothing herein shall constitute a waiver by Employee of
“COBRA” rights under federal law in connection with termination of employment.

8. Termination of Employment by Employee Following the Term. If Employee
terminates employment (other than With Good Reason) at any time following
December 31, 2009 then either: (a) if the Company so elects by written notice to
Employee given within ten (10) days of such termination: (i) the provisions of
subparagraph 9(b) shall apply to Employee; and (ii) the Company shall pay to
Employee, for the one-year period specified in such subparagraph, Employee’s
cash and bonus compensation (in the case of bonus compensation, assuming full
achievement of performance targets, and based on Employee’s then existing
participation levels), as if there had been no termination; or (b) if the
Company does not so elect, the provisions of subparagraph 9(b) shall not apply
to Employee.

 

5



--------------------------------------------------------------------------------

9. Non-Solicitation; Non-Competition; Confidentiality.

(a) While employed by the Company (whether during the Term or thereafter), and
for a period of one year after termination of Employee’s employment for any
reason (whether during the Term or thereafter), Employee shall not, directly or
indirectly, solicit, induce, encourage or attempt to influence any customer,
employee, consultant, independent contractor, service provider or supplier of
the Company to cease to do business or terminate the employment or other
relationship with the Company.

(b) (i) WHILE EMPLOYED BY THE COMPANY (WHETHER DURING THE TERM OR THEREAFTER),
AND FOR A PERIOD OF ONE YEAR AFTER TERMINATION OF EMPLOYEE’S EMPLOYMENT (DURING
THE TERM OR THEREAFTER, BUT N THE CIRCUMSTANCES SET FORTH IN SUBPARAGRAPH
8(d)(a)(i), SUBJECT TO THE COMPANY’S PAYMENT OBLIGATIONS SET FORTH IN
SUBPARAGRAPH 8(d)(a)(ii)), FOR ANY REASON OTHER THAN DISCHARGE WITHOUT CAUSE OR
TERMINATION BY EMPLOYEE WITH GOOD REASON, OR THE CIRCUMSTANCES SET FORTH IN
SUBPARAGRAPH 8(b), EMPLOYEE SHALL NOT, DIRECTLY OR INDIRECTLY, ENGAGE OR BE
FINANCIALLY INTERESTED IN (AS AN AGENT, CONSULTANT, DIRECTOR, EMPLOYEE,
INDEPENDENT CONTRACTOR, OFFICER, OWNER, PARTNER, PRINCIPAL OR OTHERWISE), ANY
ACTIVITIES FOR A COMPETITIVE BUSINESS. A “COMPETITIVE BUSINESS” SHALL BE DEFINED
AS A BUSINESS (WHETHER CONDUCTED BY AN ENTITY OR INDIVIDUAL, INCLUDING EMPLOYEE
IN SELF-EMPLOYMENT) THAT IS ENGAGED IN COMPETITION, DIRECTLY OR INDIRECTLY
THROUGH ANY ENTITY CONTROLLING, CONTROLLED BY OR UNDER COMMON CONTROL WITH SUCH
BUSINESS, WITH ANY OF THE BUSINESS ACTIVITIES CARRIED ON BY THE COMPANY OR BEING
PLANNED BY THE COMPANY WITH EMPLOYEE’S KNOWLEDGE AT THE TIME OF EMPLOYEE’S
TERMINATION OF EMPLOYMENT.

(ii) TO APPROPRIATELY TAKE ACCOUNT OF THE HIGHLY COMPETITIVE ENVIRONMENT IN THE
COMPANY’S BUSINESSES, THE PARTIES AGREE THAT ANY BUSINESS ENGAGED IN ANY OF THE
ACTIVITIES SET FORTH ON SCHEDULE 2 SHALL BE DEEMED TO BE A “COMPETITIVE
BUSINESS” UNDER SUBPARAGRAPH (i) ABOVE.

(iii) THIS RESTRICTION SHALL APPLY IN ANY GEOGRAPHIC AREA OF THE UNITED STATES
IN WHICH THE COMPANY CARRIES OUT BUSINESS ACTIVITIES. EMPLOYEE AGREES THAT THE
LACK OF A MORE SPECIFIC GEOGRAPHIC LIMITATION HEREIN IS REASONABLE IN LIGHT OF
THE BROAD GEOGRAPHIC SCOPE OF THE ACTIVITIES CARRIED OUT BY THE COMPANY IN THE
UNITED STATES.

(iv) Nothing herein shall prevent Employee from owning for investment up to five
percent (5%) of any class of equity security of an entity whose securities are
traded on a national securities exchange or market. Further, if Employee is an
attorney, Employee may

 

6



--------------------------------------------------------------------------------

engage in the practice of law in accordance with the canons of ethics of the
state or states in which Employee is authorized or may be authorized to practice
law.

(c) During the Term and at all times thereafter, Employee shall not, directly or
indirectly, use for Employee’s personal benefit, or disclose to or use for the
direct or indirect benefit of anyone other than the Company (except as may be
required within the scope of Employee’s duties hereunder), any secret,
confidential or non-public information, knowledge or data of the Company or any
of its subsidiaries, affiliates, employees, officers, directors or agents, which
Employee acquires in the course of Employee’s employment, and which is not
otherwise lawfully known by the general public. This information includes, but
is not limited to: sales, marketing and other business methods; policies, plans,
procedures, strategies and techniques; research and development projects and
results; software and firmware; trade secrets, know-how, processes and other
intellectual property; information on or relating to past, present or
prospective employees or suppliers; and information on or relating to past,
present or prospective customers, including customer lists. Employee confirms
that such information is the exclusive property of the Company, and agrees that,
immediately upon Employee’s termination of employment for any reason (whether
during or after the Term), Employee shall deliver to the Company all
correspondence, documents, books, records, lists and other materials containing
such information that are within Employee’s possession or control, regardless of
the medium in which such materials are maintained; and Employee shall retain no
copies thereof in any medium. As part of this restriction, Employee agrees
neither to prepare, participate in or assist in the preparation of any article,
book, speech or other writing or communication relating to the business,
operations, personnel or prospects of the Company, its subsidiaries and
affiliates, nor to encourage or assist others to do any of the foregoing,
without the prior written consent of the Company (which may be withheld in the
Company’s sole discretion). Nothing herein shall prevent Employee from complying
with a valid subpoena or other legal requirement for disclosure of information;
provided that Employee shall use good faith efforts to notify the Company
promptly and in advance of disclosure if Employee believes Employee is under a
legal requirement to disclose information otherwise protected from disclosure
under this subparagraph.

(d) Employee acknowledges that the restrictions contained in this Paragraph 9,
in light of the nature of the business in which the Company is engaged and
Employee’s position with the Company, are reasonable and necessary to protect
the legitimate interests of the Company, and that any violation of these
restrictions would result in irreparable injury to the Company. Employee
therefore agrees that, in the event of Employee’s violation or threatened
violation of any of these restrictions, the Company shall be entitled to seek
from any court of competent jurisdiction: (i) preliminary and permanent
injunctive relief against Employee; (ii) damages from Employee (including the
Company’s reasonable legal fees and other costs and expenses); and (iii) an
equitable accounting of all compensation, commissions, earnings, profits and
other benefits to Employee arising from such violation; all of which rights
shall be cumulative and in addition to any other rights and remedies to which
the Company may be entitled as set forth herein or as a matter of law.

 

7



--------------------------------------------------------------------------------

(e) Employee agrees that if any portion of the restrictions contained in this
Paragraph 9, or the application thereof, is construed to be invalid or
unenforceable, the remainder of such restrictions or the application thereof
shall not be affected and the remaining restrictions will have full force and
effect without regard to the invalid or unenforceable portions. If any
restriction is held to be unenforceable because of the area covered, the
duration thereof or the scope thereof, Employee agrees that the court making
such determination shall have the power to reduce the area and/or the duration,
and/or limit the scope thereof, and the restriction shall then be enforceable in
its reduced form.

(f) If Employee violates any such restrictions, the period of such violation
(from the commencement of any such violation until such time as such violation
shall be cured by Employee) shall not count toward or be included in any
applicable restrictive period.

10. Representations.

(a) Employee represents that:

(i) Employee has had the opportunity to retain and consult with legal counsel
and tax advisors of Employee’s choice regarding the terms of this Agreement.

(ii) Subject to equitable principles, this Agreement is enforceable against
Employee in accordance with its terms.

(iii) This Agreement does not conflict with, violate or give rise to any rights
of third parties under, any agreement, benefit plan or program, order, decree or
judgment to which Employee is a party or by which Employee is bound.

(b) The Company represents that:

(i) Subject to equitable principles, this Agreement is enforceable against the
Company in accordance with its terms.

(ii) This Agreement does not conflict with, violate or give rise to any rights
to third parties under, any agreement, order, decree or judgment to which the
Company is a party or by which it is bound.

11. Successors.

(a) If the Company merges with, or transfers all or substantially all of its
assets to, or as part of a reorganization, restructuring or other transaction
becomes a subsidiary of, another entity, such other entity shall be deemed to be
the successor to the Company hereunder, and the term “Company” as used herein
shall mean such other entity as is appropriate, and this Agreement shall
continue in full force and effect.

 

8



--------------------------------------------------------------------------------

(b) If the Company transfers part of its assets to another entity owned by the
shareholders of the Company (or any substantial portion of them), or distributes
stock or other interests in a subsidiary or affiliate of the Company to the
shareholders of the Company (or any substantial portion of them), and Employee
works for the portion of the Company or the entity so transferred, then such
other entity shall be deemed the successor to the Company hereunder, the term
“Company” as used herein shall mean such other entity, and this Agreement shall
continue in full force and effect.

12. Jurisdiction; Governing Law. Litigation concerning this Agreement, if
initiated by or on behalf of Employee, shall be brought only in a state court in
Philadelphia County, Pennsylvania or federal court in the Eastern District of
Pennsylvania, or, if initiated by the Company, in either such jurisdiction or in
a jurisdiction in which Employee then resides or works. Employee consents to
jurisdiction in any such jurisdiction, regardless of the location of Employee’s
residence or place of business. Employee and the Company irrevocably waive any
objection, including any objection to the laying of venue or based on the
grounds of forum non conveniens, which Employee or the Company may now or
hereafter have to the bringing of any action or proceeding in any such
jurisdiction. Employee and the Company acknowledge and agree that any service of
legal process by mail constitutes proper legal service of process under
applicable law in any such action or proceeding. This Agreement shall be
interpreted and enforced in accordance with the substantive law of the
Commonwealth of Pennsylvania, without regard to any choice-of-law doctrines. In
any litigation concerning this Agreement, the prevailing party shall be entitled
to reimbursement from the other party for all costs of defending or maintaining
such action, including reasonable attorneys’ fees.

13. Notices. All notices referred to in this Agreement shall be given in writing
and shall be effective: (a) if given by fax, when transmitted to the number
below (with an appropriate confirmation received); or (b) if given by registered
or certified mail, when received at the address below (with an appropriate
receipt received):

if to the Company:

c/o Comcast Corporation

1500 Market Street

Philadelphia, PA 19102

Attention: General Counsel

Fax: (215) 981-7794; and

if to Employee:

Employee’s address and fax number as indicated in the Company’s records.

14. Entire Agreement. This Agreement (including Schedules 1 and 2 hereto)
constitutes the entire agreement of the parties with respect to the subject
matter hereof. In the event of any conflict between the terms of this Agreement
and the terms of any plans or policies of the Company (including the Employee
Handbook), the terms of this Agreement shall control.

 

9



--------------------------------------------------------------------------------

15. Invalidity or Unenforceability. If any term or provision of this Agreement
is held to be invalid or unenforceable for any reason, such invalidity or
enforceability shall not affect any other term or provision hereof and this
Agreement shall continue in full force and effect as if such invalid or
unenforceable term or provision (to the extent of the invalidity or
unenforceability) had not been contained herein.

16. Amendments and Waivers. No amendment or waiver of this Agreement or any
provision hereof shall be binding upon the party against whom enforcement of
such amendment or waiver is sought unless it is made in writing and signed by or
on behalf of such party. The waiver by either party of a breach of any provision
of this Agreement by the other party shall not operate and be construed as a
waiver or a continuing waiver by that party of the same or any subsequent breach
of any provision of this Agreement by the other party.

17. Binding Effect; No Assignment. This Agreement shall be binding on and inure
to the benefit of the parties hereto and their respective heirs, executors,
administrators, successors and assigns, except that (other to effect the
provisions of Paragraph 11) it may not be assigned by either party without the
other party’s consent.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first-above written.

 

COMCAST CORPORATION By:  

/s/ David L. Cohen

  David L. Cohen EMPLOYEE:

/s/ Arthur R. Block

Arthur R. Block

 

11



--------------------------------------------------------------------------------

SCHEDULE 1 TO EMPLOYMENT AGREEMENT WITH ARTHUR R. BLOCK

 

1. Position:              Senior Vice President, Secretary and General Counsel
Corporate Division

 

2. Base Salary:        $700,000

 

3. Base Salary Increases: The greater of (i) 5% or (ii) the percentage increase
during the previous year in the Consumer Price Index for all urban consumers
published by the U.S. Department of Labor or (if such index is discontinued) the
nearest equivalent index, up to a maximum of 10%.

 

4. Stock Option Amount and Vesting Schedule: 45,500 shares; vesting: as to
22,750 shares, 40% on the second anniversary of the date of grant, and 20% on
each of the third to fifth anniversaries of the date of grant; and as to 22,750
shares, 20% on the second anniversary of the date of grant, 10% on each of the
third to the ninth anniversaries of the date of grant, and 10% on the nine year
and six month anniversary of the date of grant.

 

5. Restricted Stock Amount and Vesting Schedule: 17,500 units; vesting: 15% on
the thirteen-month anniversary of the date of grant, 15% on each of the second
to fourth anniversaries of the date of grant, and 40% on the fifth anniversary
of the date of grant.

 

6. Cash Bonuses. Bonus potential under Management Achievement Plan: 50% of Base
Salary. Bonus potential under Supplemental Cash Bonus Plan: 50% of Base Salary.

 

7. Base Salary Continuation Period following Discharge Without Cause or
Termination With Good Reason: 24 months.

 

8. Cash Bonus Programs, Restricted Stock Plan and Stock Option Plan Grants
Continued Payment/Vesting Period following Discharge Without Cause or
Termination With Good Reason: 12 months.

 

12



--------------------------------------------------------------------------------

SCHEDULE 2

COMPETITIVE BUSINESS ACTIVITIES

 

A. The distribution of video programming to residential or commercial
subscribers, whether by analog or digital technology, to any type of end-user
equipment (television, computer or other), and by any distribution method
(including coaxial cable, fiber optic cable, digital subscriber line, power
line, satellite and wireless) or protocol (IP or other). Employee agrees that
the following companies (or their parents, subsidiaries or controlled
affiliates), and their successors and assigns, are among those engaged in
competitive video programming distribution as of the date hereof: Adelphia
Communications Corporation; Bell South Corporation; Cablevision Systems Corp.;
Charter Communications, Inc.; Cox Communications, Inc.; DirecTV, Inc.; Echostar
Communications Corporation; Knology Holdings, Inc.; Qwest Communications
International, Inc.; RCN Corporation; SBC Communications, Inc.; Time Warner
Cable, Inc.; Verizon Communications, Inc.; and Wide Open West.

 

B. The provision of voice and/or data service to residential or commercial
subscribers, whether by analog or digital technology, by any distribution method
(including coaxial cable, fiber optic cable, digital subscriber line, power
line, satellite and wireless) or protocol (IP or other). Employee agrees that
the following companies (or their parents, subsidiaries or controlled
affiliates), and their successors and assigns, are among those engaged in
competitive voice and/or data transport service as of the date hereof: Adelphia
Communications Corporation; AT&T Corp.; Bell South Corporation; Cablevision
Systems Corp.; Charter Communications, Inc.; Cox Communications, Inc.; DirecTV,
Inc.; Echostar Communications Corporation; Knology Holdings, Inc.; Qwest
Communications International, Inc.; RCN Corporation; SBC Communications, Inc.;
Sprint Corporation; MCI, Inc.; Time Warner Inc.; Verizon Communications, Inc.;
and Wide Open West.

 

C. The provision of Internet access or portal service to residential or
commercial subscribers, whether by analog or digital technology, to any type of
end-user equipment (television, computer or other), and by any distribution
method (including dial-up, coaxial cable, fiber optic cable, digital subscriber
line, power line, satellite and wireless) or protocol (IP or other). Employee
agrees that the following companies (or their parents, subsidiaries or
controlled affiliates), and their successors and assigns, are among those
engaged in competitive high-speed Internet access and/or portal service as of
the date hereof: Adelphia Communications Corporation, AT&T Corp.; Bell South
Corporation; Cablevision Systems Corp.; Charter Communications Inc.; Cox
Communications, Inc.; DirecTV, Inc.; Echostar Communications Corporation;
Google, Inc.; Knology Holdings, Inc.; MCI, Inc.; Microsoft Corporation
(including MSN); Qwest Communications International, Inc.; RCN Corporation; SBC
Communications, Inc.; Sprint Corporation; Time Warner Inc. (including AOL);
Verizon Communications, Inc.; and Yahoo, Inc.

 

13



--------------------------------------------------------------------------------

D. The provision of wireless communications services to residential or
commercial subscribers, whether by analog or digital technology, to any type of
end-user equipment (television, computer, phone, personal digital assistant or
other) and by any technology or protocol (IP or other). Employee agrees that the
following companies (or their parents, subsidiaries or controlled affiliates),
and their successor and assigns, are among those engaged in the provision of
competitive wireless service as of the date hereof: Cingular Wireless LLC,
Sprint Corporation; T-Mobile USA, Inc.; and Verizon Communications, Inc.

 

E. The (i) creation, (ii) production or (iii) sale, license or other provision,
of audio and/or video program content, whether for use by program content
providers, broadcast, satellite or other program networks, distributors of
program content, or providers of high-speed Internet portal or other
Internet-based services or websites. Employee agrees that the following
companies (or their parents, subsidiaries or controlled affiliates), and their
successors and assigns, are among those engaged in the competitive creation,
production or provision of audio and/or video program content as of the date
hereof: A&E Television Networks; Cablevision Systems Corp. (including Rainbow);
Discovery Communications, Inc.; Dreamworks; EW Scripps Co.; General Electric Co.
(including NBC-Universal); IAC/Interactive Corp.; Liberty Media Corp.;
Metro-Goldwyn-Mayer Inc.; News Corp. (including Fox); Sony Corporation of
America; The Walt Disney Company, Inc. (including ABC); Time Warner Inc.
(including AOL, Turner and Warner Bros.); and Viacom Inc. (including CBS and
Paramount).

 

14